DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

This communication is in response to applicant’s response to a Non-Final Office Action submitted on October 14, 2021.

Terminal Disclaimers Accepted/Approved

The Electronic Terminal Disclaimer filed on October 14, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Patent No. 10,737,541 B2 has been accepted. The terminal disclaimer has been recorded. 



Reason for Allowance

Claims 1-24 are allowable.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 1, comprising limitations: a localization module configured to localize the first TPMS sensor module based on receiving the first TPMS signal, wherein the localization module comprises: a phase array antenna comprising a plurality of 

As to claim 11, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 11, comprising limitations: a localization module configured to localize each of the plurality of TPMS sensor modules based on receiving the corresponding TPMS signal of each of the plurality of TPMS sensor modules, wherein the localization module comprises: a phase array antenna comprising a plurality of reception antennas each configured to receive each corresponding TPMS signal; and a localization circuit configured to, for each corresponding TPMS signal, measure a phase of the corresponding TPMS signal at each of the plurality of reception antennas such that a corresponding plurality of phases for each corresponding TPMS signal is determined, and determine a location of a TPMS sensor module based on the corresponding plurality of phases associated with its corresponding TPMS signal, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).




Claims 2-10, 12-19 and 21-24 directly/indirectly depend from allowed claims 1, 11, 20 and therefore are allowed for the same reason/s.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

The prior art of Werner et al (U.S. Publication No. 2019/0230615 A1) hereinafter “Werner” discloses a tire pressure monitoring system (TPMS) includes a plurality of beacon transmitters each provided at different locations and each configured to transmit a plurality of beacons; a first TPMS sensor module configured to receive the plurality of beacons from each of the plurality of beacon transmitters, measure a signal strength of each of the plurality of beacons from each of the plurality of beacon transmitters, and transmit a signal including a first signal strength value for each of the plurality of beacon transmitters, each first signal strength value being representative of the measured signal strength of one or more of the plurality of beacons from a corresponding beacon transmitter of the plurality of beacon transmitters; and a control unit configured to receive the signal and determine a location of the first TPMS sensor module based on the first signal strength value for each of the plurality of beacon transmitters (Abstract and Paragraphs 0011-0013).

U.S. Publication No. 2006/0290484 A1 of Bauchot et al, discloses an apparatus for determining the position of a plurality of tires having embedded Radio Frequency IDentification (RFID) tags, using at least one RFID reader antenna positioned at a predetermined distance from the plurality of tires, the distances between the RFID 

U.S. Publication No. 2008/0100429 A1 of Luo et al, discloses a tire pressure monitoring (TPM)/remote keyless entry (RKE) system for a vehicle comprising: a TPM sensor configured to sense the condition of a vehicle tire and transmit a TPM sensor signal during a first predetermined time period; a RKE device configured to transmit a RKE signal during a second predetermined time period; and a TPM/RKE module being configured to operate in a TPM mode and a RKE mode, the TPM/RKE module receiving the TPM sensor signal during the TPM mode and the RKE signal during the RKE mode, the TPM/RKE module being configured to automatically transition between the TPM mode and the RKE mode in accordance with the first and the second predetermined time periods

Lickfelt et al, discloses a vehicle entry/tire pressure monitoring system for a vehicle, the system comprising: an electronic control unit ("ECU"); tire sensors mounted in, on or adjacent respective tires of the vehicle, each tire sensor being configured to transmit an RF signal; a portable transmission/reception unit configured to be carried by an operator of the vehicle and to transmit RF signals for controlling operations of the vehicle including unlocking doors of the vehicle; an antenna mounted on the vehicle and in communication with the ECU, the antenna being configured to transmit a low frequency ("LF") tire sensor wake up field to wake up the tire sensors, wherein the tire sensor wake up field includes a unique header format, wherein the tire sensors only fully wake up upon receiving the unique header format, wherein the system antenna includes a front antenna mounted towards a front of the vehicle, a rear antenna mounted towards a rear of the vehicle, a left side antenna mounted on or near a left door of the vehicle, and a right side antenna mounted on or near a right door of the vehicle, wherein each antenna is configured to transmit an LF wake up field to wake up two tire sensors and the RF signal transmitted from each tire sensor includes an identification signal associated with the respective tire sensor, where the ECU is configured to receive the identification signals from the respective tire sensors and to determine locations of the respective tire sensors based on which antenna woke up the tire sensor transmitting the respective identification signal and whether the respective identification signal matches other received identification signals.

U.S. Publication No. 2012/0236951 A1 of Kosugi, discloses a communication system comprising: a transmitter device for repeatedly transmitting an identical frame a 

U.S. Publication No. 2017/0174013 of Fenkanyn et al, discloses a tire assembly having an integrated system for sharing tire-based information comprising: a tire; a standalone identification tag device mounted to the tire for storing an accessible unique tire identification code, the identification tag device operable to transmit the stored tire identification code to a remote receiver; a standalone sensor module mounted to the tire and having at least one sensor for measuring at least one tire parameter, the sensor module operable to transmit measured tire parameter data from the at least one sensor; a data sharing interface in the identification tag device and in the sensor module 

U.S. Publication No. 2018/0111429 of Luo et al, discloses a communication device mounting position determination system comprising a communication device provided in each of wheels of a vehicle and a determination apparatus, provided in a vehicle body of the vehicle, including a determination unit that exchanges wireless signals with the communication devices and determines which of the vehicle wheels is provided with the communication device from which the wireless signal has been received, wherein the determination apparatus includes: a vehicle body-side transmission unit that transmits a first wireless signal in a first frequency band to the communication devices; a vehicle body-side receiving unit that receives a second wireless signal in a second frequency band transmitted by the communication devices; and a vehicle body-side signal strength detection unit that detects a signal strength of the second wireless signal received by the receiving unit, wherein each of the communication devices includes: a wheel-side receiving unit that receives the first wireless signal transmitted by the determination apparatus; a wheel-side signal strength detection unit that detects a signal strength of the first wireless signal received by the receiving unit; and a wheel-side transmission unit that transmits, in the second wireless signal, information including the signal strength detected by the signal strength detection unit, and wherein the determination unit determines which wheel is provided with the communication device from which the vehicle body-side receiving unit has received the second wireless signal on the basis of the signal strength of the second 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





	/SISAY YACOB/						November 07, 2021           Primary Examiner, Art Unit 2685